 
Exhibit 10.1
 
 
 
 
 
 

 
BOOT BARN HOLDINGS, INC.
2014 EQUITY INCENTIVE PLAN
(Amended and Restated as of August 24, 2016)
 
 
 
 
 
 
 

 
A-1

--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
Pages
1.
PURPOSE
A-3
     
2.
DEFINITIONS
A-3
     
3.
TERM OF THE PLAN
A-7
     
4.
STOCK SUBJECT TO THE PLAN
A-7
     
5.
ADMINISTRATION
A-8
     
6.
AUTHORIZATION OF GRANTS
A-9
     
7.
SPECIFIC TERMS OF AWARDS
A-10
     
8.
ADJUSTMENT PROVISIONS
A-18
     
9.
CHANGE OF CONTROL
A-21
     
10.
SETTLEMENT OF AWARDS
A-22
     
11.
RESERVATION OF STOCK
A-25
     
12.
LIMITATION OF RIGHTS IN STOCK; NO SPECIAL SERVICE RIGHTS
A-25
     
13.
UNFUNDED STATUS OF PLAN
A-25
     
14.
NONEXCLUSIVITY OF THE PLAN
A-26
     
15.
NO GUARANTEE OF TAX CONSEQUENCES
A-26
     
16.
TERMINATION AND AMENDMENT OF THE PLAN
A-26
     
17.
NOTICES AND OTHER COMMUNICATIONS
A-27
     
18.
GOVERNING LAW
A-28

 
A-2

--------------------------------------------------------------------------------

BOOT BARN HOLDINGS, INC.
2014 EQUITY INCENTIVE PLAN
(Amended and Restated as of the Amendment Effective Date)
1.                 Purpose
This Plan is intended to encourage ownership of Stock by directors, officers,
employees and consultants of the Company and its subsidiaries and other
Affiliates, and to provide incentives to attract, retain and motivate them to
promote the success of the Company’s business through the grant of Awards of or
pertaining to shares of the Company’s Stock. The Plan is intended to be an
incentive stock option plan within the meaning of Section 422 of the Code, but
not all Awards are required to be Incentive Options.  The Plan was adopted by
the Board on October 19, 2014 and is hereby amended and restated to increase the
number of shares of Stock available for grant hereunder, effective as of the
date this amended and restated Plan is approved by the Company’s stockholders,
subject to such approval (such date, the “Amendment Effective Date”).
2.                 Definitions
As used in this Plan, the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:
2.1            “Accelerate,” “Accelerated,” and “Acceleration,” means: (a) when
used with respect to an Option or Stock Appreciation Right, that as of the time
of reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Restricted Stock or Restricted Stock Units shall expire with
respect to some or all of the shares of Restricted Stock or Restricted Stock
Units then still otherwise subject to the Risk of Forfeiture; and (c) when used
with respect to Performance Units, that the applicable Performance Goals or
other business objectives shall be deemed to have been met as to some or all of
the Performance Units.
2.2            “Affiliate” means any corporation, partnership, limited liability
company, business trust, or other entity controlling, controlled by or under
common control with the Company.
2.3            “Assumed” and “Assumption” have the meanings given such terms in
Section 9.1(a).
2.4            “Award” means any grant or sale pursuant to the Plan of Options,
Stock Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock
Units, Stock Grants or Other Stock Unit Award.

A-3

--------------------------------------------------------------------------------

 
2.5            “Award Agreement” means an agreement between the Company and the
recipient of an Award, or other notice of grant of an Award, setting forth the
terms and conditions of the Award.
2.6            “Board” means the Company’s Board of Directors.
2.7            “Change of Control” means the occurrence of any of the following
after the date of the approval of the Plan by the Board:
(a)            a Transaction (as defined in Section 8.4), unless securities
possessing more than 50% of the total combined voting power of the survivor’s or
acquiror’s outstanding securities (or the securities of any parent thereof) are
held by a person or persons who held securities possessing more than 50% of the
total combined voting power of the Company’s outstanding securities immediately
prior to that transaction, or
(b)            any person or group of persons (within the meaning of Section
13(d)(3) of the Securities Exchange Act of 1934, as amended and in effect from
time to time (the “Exchange Act”)) directly or indirectly acquires, including
but not limited to by means of a merger or consolidation, beneficial ownership
(determined pursuant to Securities and Exchange Commission Rule 13d-3
promulgated under the said Exchange Act) of securities possessing more than 50%
of the total combined voting power of the Company’s outstanding securities
unless pursuant to a tender or exchange offer made directly to the Company’s
stockholders that the Board recommends such stockholders accept, other than (i)
the Company or any of its Affiliates, (ii) an employee benefit plan of the
Company or any of its Affiliates, (iii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates, or (iv) an underwriter temporarily holding securities pursuant to an
offering of such securities, or
(c)            over a period of thirty-six (36) consecutive months or less,
there is a change in the composition of the Board such that a majority of the
Board members (rounded up to the next whole number, if a fraction) ceases, by
reason of one or more proxy contests for the election of Board members, to be
composed of individuals who either (i) have been Board members continuously
since the beginning of that period, or (ii) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in the preceding clause (i) who were still in office at the
time that election or nomination was approved by the Board; or
(d)            a majority of the Board votes in favor of a decision that a
Change of Control has occurred.
2.8            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor statute thereto, and any regulations issued from
time to time thereunder.
2.9            “Committee” means the Compensation Committee of the Board, which
in general is responsible for the administration of the Plan, as provided in
Section 5 of this Plan. For any period during which no such committee is in
existence “Committee” shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.
 
A-4

--------------------------------------------------------------------------------

 
2.10            “Company” means Boot Barn Holdings, Inc., a corporation
organized under the laws of the State of Delaware.
2.11            “Exchange Act” has the meaning set forth in Section 2.7(b).
2.12            “Forfeiture,” “forfeit,” and derivations thereof, when used in
respect of Restricted Stock purchased by a Participant, includes the Company’s
repurchase of such Restricted Stock at less than its then Market Value as a
means intended to effect a forfeiture of value.
2.13            “Grant Date” means the date as of which an Option is granted, as
determined under Section 7.1(a).
2.14            “Incentive Option” means an Option which by its terms is to be
treated as an “incentive stock option” within the meaning of Section 422 of the
Code.
2.15            “Market Value” means the value of a share of Stock on a
particular date determined by such methods or procedures as may be established
by the Committee. Unless otherwise determined by the Committee, the Market Value
of Stock as of any date is the closing price for the Stock as reported on the
New York Stock Exchange (or on any other national securities exchange on which
the Stock is then listed) for that date or, if no closing price is reported for
that date, the closing price on the first following date for which a closing
price is reported. For purposes of Awards effective as of the effective date of
the Company’s initial public offering, Market Value of Stock shall be the price
at which the Company’s Stock is offered to the public in its initial public
offering.
2.16            “Nonstatutory Option” means any Option that is not an Incentive
Option. 2.17. “Option” means an option to purchase shares of Stock.
2.17            “Optionee” means an eligible individual to whom an Option shall
have been granted under the Plan. 2.19. “Other Stock Unit Award” has the
definition set forth in Section 7.8(a).
2.18            “Participant” means any holder of an outstanding Award under the
Plan.
2.19            “Performance Criteria” and “Performance Goals” have the meanings
given such terms in Section 7.7(f).
2.20            “Performance Period” means the one or more periods of time,
which may be of varying and overlapping durations, selected by the Committee,
over which the attainment of one or more Performance Goals or other business
objectives will be measured for purposes of determining a Participant’s right
to, and the payment of, an Award.


A-5

--------------------------------------------------------------------------------

 
2.21          “Performance Unit” means a right granted to a Participant under
Section 7.5, to receive a predetermined number of shares of Stock, the payment
of which is contingent on achieving Performance Goals or other business
objectives established by the Committee.
 
2.22           “Plan” means this Boot Barn Holdings, Inc. 2014 Equity Incentive
Plan, as amended from time to time, and including any attachments or addenda
hereto.
 
2.23            “Qualified Performance-Based Awards” means Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code.
2.24          “Restricted Stock” means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.
2.25          “Restricted Stock Units” means rights to receive shares of Stock
at the close of a Restriction Period, subject to a Risk of Forfeiture.
2.26          “Restriction Period” means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.
2.27          “Rights” has the meaning set forth in Section 8.4(b).
2.28          “Risk of Forfeiture” means a limitation on the right of the
Participant to retain Restricted Stock or Restricted Stock Units, including a
right of the Company to reacquire shares of Restricted Stock at less than its
then Market Value, arising because of the occurrence or non-occurrence of
specified events or conditions.
2.29            “Securities Act” has the meaning set forth in Section 10.2(b).
2.30            “Stock” means the common stock, par value $0.0001 per share, of
the Company, and such other securities as may be substituted for Stock pursuant
to Section 8.
2.31            “Stock Appreciation Right” means a right to receive a payment
equal in value to the difference between the Market Value of a share of Stock on
the date of exercise of the Stock Appreciation Right over the grant price of the
Stock Appreciation Right.
2.32            “Stock Grant” means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.
2.33            “Stockholders’ Agreement” means any agreement by and among the
holders of at least a majority of the outstanding voting securities of the
Company and setting forth, among other provisions, restrictions upon the
transfer of shares of Stock or on the exercise of rights appurtenant thereto
(including but not limited to voting rights).
2.34            “Substitute Awards” means Awards granted or Stock issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or with which the Company combines.
 
A-6

--------------------------------------------------------------------------------

 
2.35            “Ten Percent Owner” means a person who owns, or is deemed within
the meaning of Section 422(b) (6) of the Code to own, stock possessing more than
10% of the total combined voting power of all classes of stock of the Company
(or any parent or subsidiary corporations of the Company, as defined in Sections
424(e) and (f), respectively, of the Code). Whether a person is a Ten Percent
Owner shall be determined with respect to an Option based on the facts existing
immediately prior to the Grant Date of the Option.
2.36            “Transaction” has the meaning set forth in Section 8.4(a).
3.                 Term of the Plan
Unless the Plan is earlier terminated by the Board, Awards may be granted under
this Plan at any time in the period commencing on the date of approval of the
Plan by the Board and ending immediately prior to the tenth anniversary of the
earlier of the adoption of the Plan by the Board and approval of the Plan by the
Company’s stockholders. Awards granted pursuant to the Plan within that period
shall not expire solely by reason of the termination of the Plan. Awards of
Incentive Options granted prior to stockholder approval of the Plan are
expressly conditioned upon such approval, but in the event of the failure of the
stockholders to approve the Plan shall thereafter and for all purposes be deemed
to constitute Nonstatutory Options.
4.                 Stock Subject to the Plan
4.1              Plan Share Limitations.
   (a)            The aggregate number of shares of Stock that may be issued or
transferred under the Plan shall be equal to the sum of the following: (i)
2,000,000 shares, plus (ii) the number of shares of Stock subject to outstanding
Awards under the Plan on the Amendment Effective Date, plus (iii) the number of
shares of Stock remaining available for issuance under the Plan but not subject
to previously exercised, vested or paid Awards as of the Amendment Effective
Date; provided that in no event shall the maximum aggregate numbers of shares
that may be issued or transferred under the Plan exceed 3,600,000 shares.  In no
event shall the number of shares available for issuance pursuant to Incentive
Options exceed 1,450,000 shares of Stock. For purposes of applying the foregoing
limitations, (a) if any Option or Stock Appreciation Right expires, terminates,
or is cancelled for any reason without having been exercised in full, or if any
other Award is forfeited, the shares of Stock not purchased by the Optionee or
which are forfeited shall again be available for Awards to be granted under the
Plan, (b) if any Option is exercised by delivering previously owned shares of
Stock in payment of the exercise price therefor, only the net number of shares,
that is, the number of shares of Stock issued minus the number received by the
Company in payment of the exercise price, shall be considered to have been
issued pursuant to an Award granted under the Plan and (c) Shares of Stock
delivered to or withheld by the Company to pay the withholding taxes related to
an Award do not count as issued under the Plan and will be available for the
grant of future Awards. In addition, settlement of any Award shall not count
against the foregoing limitations except to the extent settled in the form of
Stock.
 
A-7

--------------------------------------------------------------------------------

 
(b)            Shares of Stock issued pursuant to the Plan may be either
authorized but unissued shares or shares held by the Company in its treasury.
4.2              Per Person Limitations.
(a)            In General. The maximum number of shares of Stock (or, in the
case of Awards to be settled in cash, a share equivalent thereof based on the
Market Value as of the date of grant) that may be subject to Options, Stock
Appreciation Rights or other Awards, or any combination thereof, granted to any
one Participant during any single calendar year shall be 500,000. The per
Participant limits described in this subsection (b) shall be construed and
applied in a manner consistent with Section 162(m) of the Code.
(b)            Directors. The maximum number of shares of Stock that may be
subject to Awards granted to any director in his or her capacity as such during
any single calendar year shall be 10,000.
4.3             Adjustment of Limitations. Each of the share limitations of this
Section 4 shall be subject to adjustment pursuant to Section 8 of the Plan, but
in the case of the limitation of Section 4.2(a), only if and to the extent
consistent with Section 162(m) of the Code.
5.                 Administration
The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants, up to the maximum number set forth above, and in accordance with
such other guidelines as the Committee shall specify by resolution at any time
or from time to time. Any such delegation may not include the authority to grant
Restricted Stock, unless either otherwise permitted by applicable corporate law
or the delegate is a committee of the Board, including a committee consisting
solely of an executive officer who is a Board member. Subject to the provisions
of the Plan, the Committee shall have complete authority, in its discretion, to
make or to select the manner of making all determinations with respect to each
Award to be granted by the Company under the Plan including the employee,
consultant or director to receive the Award and the form of Award. In making
such determinations, the Committee may take into account the nature of the
services rendered by the respective employees, consultants, and directors, their
present and potential contributions to the success of the Company and its
Affiliates, and such other factors as the Committee in its discretion shall deem
relevant. Subject to the provisions of the Plan, the Committee shall also have
complete authority to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it, to determine the terms and provisions of the
respective Award Agreements (which need not be identical), and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee’s determinations made in good faith on matters referred to in the Plan
shall be final, binding and conclusive on all persons having or claiming any
interest under the Plan or an Award made pursuant thereto, including all
Participants, beneficiaries, heirs, or assigns.
 
A-8

--------------------------------------------------------------------------------

 
6.                 Authorization of Grants
6.1            Eligibility. The Committee may grant from time to time and at any
time prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any member of the Board or any member of
any board of directors (or similar governing authority) of any Affiliate, or any
employee of, or consultant to, the Company, or any of its subsidiaries or other
Affiliates. However, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option. The selection of Participants is within the sole discretion of the
Committee.
6.2            General Terms of Awards. Each grant of an Award shall be subject
to all applicable terms and conditions of the Plan (including but not limited to
any specific terms and conditions applicable to that type of Award set out in
the following Section), and such other terms and conditions, not inconsistent
with the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant shall have complied with the applicable terms and conditions of
such Award (including, if applicable, delivering a fully executed copy of any
agreement evidencing an Award to the Company).
6.3            Effect of Termination of Employment, Etc. Unless the Committee
shall provide otherwise with respect to any Award (including, but not limited
to, in a Participant’s Award Agreement), if the Participant’s employment or
other association with the Company and its Affiliates ends for any reason,
including because of the Participant’s employer ceasing to be an Affiliate, (a)
any outstanding Option or Stock Appreciation Right of the Participant shall
cease to be exercisable in any respect not later than thirty (30) days following
that event and, for the period it remains exercisable following that event,
shall be exercisable only to the extent exercisable at the date of that event,
and (b) any other outstanding Award of the Participant shall be forfeited or
otherwise subject to return to the Company on the terms specified in the
applicable Award Agreement. Cessation of the performance of services in one
capacity, for example, as an employee, shall not result in termination of an
Award while the Participant continues to perform services in another capacity,
for example as a director. Military or sick leave or other bona fide leave shall
not be deemed a termination of employment or other association; provided, that
it does not exceed the longer of ninety (90) days or the period during which the
absent Participant’s reemployment rights, if any, are guaranteed by statute or
by contract. To the extent consistent with applicable law, the Committee may
provide that Awards continue to vest for some or all of the period of any such
leave, or that their vesting shall be tolled during any such leave and only
recommence upon the Participant’s return from leave, if ever.
 
A-9

--------------------------------------------------------------------------------

 
6.4            Non-Transferability of Awards. Except as otherwise provided in
this Section 6.4, Awards shall not be transferable, and no Award or interest
therein may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. For this purpose, “family member” means any child, stepchild,
grandchild, parent, grandparent, stepparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which the foregoing persons have more than fifty (50) percent of the beneficial
interests, a foundation in which the foregoing persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than fifty (50) percent of the voting interests.
7.                 Specific Terms of Awards
7.1            Options.
(a)            Date of Grant. The granting of an Option shall take place at the
time specified in the Award Agreement.
(b)            Exercise Price. The price at which shares of Stock may be
acquired under each Incentive Option shall be not less than 100% of the Market
Value of Stock on the Grant Date, or not less than 110% of the Market Value of
Stock on the Grant Date if the Optionee is a Ten Percent Owner. The price at
which shares of Stock may be acquired under each Nonstatutory Option shall not
be so limited solely by reason of this Section 7.1(b).
(c)            Option Period. No Incentive Option may be exercised on or after
the tenth (10th) anniversary of the Grant Date, or on or after the fifth (5th)
anniversary of the Grant Date if the Optionee is a Ten Percent Owner. The Option
period under each Nonstatutory Option shall not be so limited solely by reason
of this Section 7.1(c).
(d)            Exercisability. An Option may be immediately exercisable or
become exercisable in such installments, cumulative or non-cumulative, as the
Committee may determine. In the case of an Option not otherwise immediately
exercisable in full, the Committee may Accelerate such Option in whole or in
part at any time; provided, however, that in the case of an Incentive Option,
any such Acceleration of the Option would not cause the Option to fail to comply
with the provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.
 
A-10

--------------------------------------------------------------------------------

 
(e)            Method of Exercise. An Option may be exercised by the Optionee
giving written notice, in the manner provided in Section 17, specifying the
number of shares of Stock with respect to which the Option is then being
exercised. The notice shall be accompanied by payment in the form of cash or
check payable to the order of the Company in an amount equal to the exercise
price of the shares of Stock to be purchased or, subject in each instance to the
Committee’s approval, acting in its sole discretion, and to such conditions, if
any, as the Committee may deem necessary to avoid adverse accounting effects to
the Company,
(i)            by delivery to the Company of shares of Stock having a Market
Value equal to the exercise price of the shares to be purchased, or
(ii)            by surrender of the Option as to all or part of the shares of
Stock for which the Option is then exercisable in exchange for shares of Stock
having an aggregate Market Value equal to the difference between (1) the
aggregate Market Value of the surrendered portion of the Option, and (2) the
aggregate exercise price under the Option for the surrendered portion of the
Option.
If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Optionee or
his agent a certificate or certificates or shall cause the Stock to be held in
book-entry position through the Company’s transfer agent’s direct registration
system for the number of shares then being purchased. Such shares of Stock shall
be fully paid and nonassessable.
(f)            Limit on Incentive Option Characterization. An Incentive Option
shall be considered to be an Incentive Option only to the extent that the shares
of Stock for which the Option first becomes exercisable in a calendar year do
not have an aggregate Market Value (as of the date of the grant of the Option)
in excess of the “current limit”. The current limit for any Optionee for any
calendar year shall be $100,000 minus the aggregate Market Value at the date of
grant of the number of shares of Stock available for purchase for the first time
in the same year under each other Incentive Option previously granted to the
Optionee under the Plan, and under each other incentive stock option previously
granted to the Optionee under any other incentive stock option plan of the
Company and its Affiliates, after December 31, 1986. Any shares of Stock which
would cause the foregoing limit to be violated shall be deemed to have been
granted under a separate Nonstatutory Option, otherwise identical in its terms
to those of the Incentive Option.
(g)            Notification of Disposition. Each person exercising any Incentive
Option granted under the Plan shall be deemed to have covenanted with the
Company to report to the Company any disposition of the shares of Stock issued
upon such exercise prior to the expiration of the holding periods specified by
Section 422(a)(1) of the Code and, if and to the extent that the realization of
income in such a disposition imposes upon the Company federal, state, local or
other withholding tax requirements, or any such withholding is required to
secure for the Company an otherwise available tax deduction, to remit to the
Company an amount in cash sufficient to satisfy those requirements.
 
A-11

--------------------------------------------------------------------------------

 
7.2             Stock Appreciation Rights.
(a)            Tandem or Stand-Alone. Stock Appreciation Rights may be granted
in tandem with an Option (at or, in the case of a Nonstatutory Option, after,
the award of the Option), or alone and unrelated to an Option. Stock
Appreciation Rights in tandem with an Option shall terminate to the extent that
the related Option is exercised, and the related Option shall terminate to the
extent that the tandem Stock Appreciation Rights are exercised.
(b)            Exercise Price. Stock Appreciation Rights shall have an exercise
price of not less than fifty percent (50%) of the Market Value of the Stock on
the date of award, or in the case of Stock Appreciation Rights in tandem with
Options, the exercise price of the related Option.
(c)            Other Terms. Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonstatutory
Option. In addition, a Stock Appreciation Right related to an Option which can
only be exercised during limited periods following a Change of Control may
entitle the Participant to receive an amount based upon the highest price paid
or offered for Stock in any transaction relating to the Change of Control or
paid during the thirty (30) day period immediately preceding the occurrence of
the Change of Control in any transaction reported in the stock market in which
the Stock is normally traded.
7.3             Restricted Stock.
(a)            Purchase Price. Shares of Restricted Stock shall be issued under
the Plan for such consideration, if any, in cash, other property or services, or
any combination thereof, as is determined by the Committee.
(b)            Issuance of Stock. Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued a stock certificate in
respect of such shares of Restricted Stock or the shares shall be held in
book-entry position through the Company’s transfer agent’s direct registration
system. If a certificate is issued, such certificate shall be registered in the
name of such Participant, and, if applicable, shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award
substantially in the following form:
The shares evidenced by this certificate are subject to the terms and conditions
of the Boot Barn Holdings, Inc. 2014 Equity Incentive Plan and an Award
Agreement entered into by the registered owner and Boot Barn Holdings, Inc.,
copies of which will be furnished by the Company to the holder of the
sharesevidenced by this certificate upon written request and without charge.
 
A-12

--------------------------------------------------------------------------------

 
If the Stock is in book-entry position through the Company’s transfer-agent’s
direct registration system, the restrictions will be appropriately noted.
(c)            Escrow of Shares. The Committee may require that the stock
certificates evidencing shares of Restricted Stock be held in custody by a
designated escrow agent (which may but need not be the Company) until the
restrictions thereon shall have lapsed, and that the Participant deliver a stock
power, endorsed in blank, relating to the Stock covered by such Award.
(d)            Restrictions and Restriction Period. During the Restriction
Period applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
(e)            Rights Pending Lapse of Risk of Forfeiture or Forfeiture of
Award. Except as otherwise provided in the Plan or the applicable Award
Agreement, at all times prior to lapse of any Risk of Forfeiture applicable to,
or forfeiture of, an Award of Restricted Stock, the Participant shall have all
of the rights of a stockholder of the Company, including the right to vote, and
the right to receive any dividends with respect to, the shares of Restricted
Stock (but any dividends or other distributions payable in shares of Stock or
other securities of the Company shall constitute additional Restricted Stock,
subject to the same Risk of Forfeiture as the shares of Restricted Stock in
respect of which such shares of Stock or other securities are paid). The
Committee, as determined at the time of Award, may permit or require the payment
of cash dividends to be deferred until the close of the Restriction Period (and
then only if the underlying Stock is earned) and, if the Committee so
determines, reinvested in additional Restricted Stock to the extent shares of
Stock are available under Section 4.
(f)            Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant promptly if not theretofore so
delivered. The Restriction Period shall expire and lapse in accordance with a
schedule or other conditions determined by the Plan administrator.
7.4              Restricted Stock Units.
(a)            Character. Each Restricted Stock Unit shall entitle the recipient
to a share of Stock at the close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
 
A-13

--------------------------------------------------------------------------------

 
(b)            Form and Timing of Payment. Payment of earned Restricted Stock
Units shall be made in a single lump sum following the close of the applicable
Restriction Period. At the discretion of the Committee, Participants may be
entitled to receive payments equivalent to any dividends declared with respect
to Stock referenced in grants of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying Stock
shall have been earned. Unless the Committee shall provide otherwise, any such
dividend equivalents shall be paid, if at all, without interest or other
earnings.
7.5              Performance Units.
(a)            Character. Each Performance Unit shall entitle the recipient to a
specified number of shares of Stock at the close of a specified Performance
Period to the extent specified business objectives, including but not limited to
Performance Goals, are achieved. The value of each Performance Unit will depend
on the degree to which the specified Performance Goals are achieved.
(b)            Earning of Performance Units. The Committee shall set Performance
Goals or other business objectives in its discretion which, depending on the
extent to which they are met within the applicable Performance Period, will
determine the number and value of Performance Units that will be paid out to the
Participant. After the applicable Performance Period has ended, the holder of
Performance Units shall be entitled to receive payout on the number and value of
Performance Units earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Goals or other business objectives have been achieved. Based on the level of
performance, the number of shares of Stock issued upon achievement of specified
levels of performance may be larger than the number of Performance Units.
(c)            Form and Timing of Payment. Payment of earned Performance Units
shall be made in a single lump sum following the close of the applicable
Performance Period. At the discretion of the Committee, Participants may be
entitled to receive any dividends declared with respect to Stock which have been
earned in connection with grants of Performance Units which have been earned,
but not yet distributed to Participants. The Committee may permit or, if it so
provides at grant require, a Participant to defer such Participant’s receipt of
the payment of cash or the delivery of Stock that would otherwise be due to such
Participant by virtue of the satisfaction of any requirements or goals with
respect to Performance Units. If any such deferral election is required or
permitted, the Committee shall establish rules and procedures for such payment
deferrals.
7.6              Stock Grants. Stock Grants shall be awarded solely in
recognition of significant prior or expected contributions to the success of the
Company or its Affiliates, as an inducement to employment, in lieu of
compensation otherwise already due and in such other limited circumstances as
the Committee deems appropriate. Stock Grants shall be made without restriction
or forfeiture conditions of any kind.
 
A-14

--------------------------------------------------------------------------------

 
7.7             Qualified Performance-Based Awards.
(a)            Purpose. The purpose of this Section 7.7 is to provide the
Committee the ability to qualify Awards as “performance-based compensation”
under Section 162(m) of the Code. If the Committee, in its discretion, decides
to grant an Award as a Qualified Performance-Based Award, the provisions of this
Section 7.7 will control over any contrary provision contained in the Plan. In
the course of granting any Award, the Committee may specifically designate the
Award as intended to qualify as a Qualified Performance-Based Award. However, no
Award shall be considered to have failed to qualify as a Qualified
Performance-Based Award solely because the Award is not expressly designated as
a Qualified Performance-Based Award, if the Award otherwise satisfies the
provisions of this Section 7.7  and the requirements of Section 162(m) of the
Code applicable to “performance-based compensation.”
(b)            Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and the determination of the terms applicable thereto
shall be made by the Committee. If not all of the members thereof qualify as
“outside directors” within the meaning of Section 162 of the Code, however, all
grants of Awards intended to qualify as Qualified Performance-Based Awards and
the determination of the terms applicable thereto shall be made a subcommittee
of the Committee consisting of such of the members of the Committee as do so
qualify. Any reference in this Section 7.7 to the Committee shall mean any such
subcommittee if required under the preceding sentence, and any action by such a
subcommittee shall be considered the action of the Committee for purposes of the
Plan.
(c)            Discretion of Committee with Respect to Qualified
Performance-Based Awards. Any form of Award permitted under the Plan, other than
a Stock Grant, may be granted as a Qualified Performance-Based Award. Options
and Stock Appreciation Rights may be granted as Qualified Performance-Based
Awards in accordance with Section 7.1 and 7.2, respectively, except that the
exercise price of any Option or Stock Appreciation Right intended to qualify as
a Qualified Performance-Based Award shall in no event be less that the Market
Value of the Stock on the date of grant, and may become exercisable based on
continued service, on satisfaction of Performance Goals or other business
objectives, or on a combination thereof. Each other Award intended to qualify as
a Qualified Performance-Based Award, such as Restricted Stock, Restricted Stock
Units, or Performance Units, shall be subject to satisfaction of one or more
Performance Goals except as otherwise provided in this Section 7.7. The
Committee will have full discretion to select the length of any applicable
Restriction Period or Performance Period, the kind and/or level of the
applicable Performance Goal, and whether the Performance Goal is to apply to the
Company, a subsidiary of the Company or any division or business unit or to the
individual. Any Performance Goal or Goals applicable to Qualified
Performance-Based Awards shall be objective, shall be established not later than
ninety (90) days after the beginning of any applicable Performance Period (or at
such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code) and shall otherwise meet the
requirements of Section 162(m) of the Code, including the requirement that the
outcome of the Performance Goal or Goals be substantially uncertain (as defined
for purposes of Section 162(m) of the Code) at the time established.
 
A-15

--------------------------------------------------------------------------------

 
(d)            Payment of Qualified Performance-Based Awards. A Participant will
be eligible to receive payment under a Qualified Performance-Based Award which
is subject to achievement of a Performance Goal or Performance Goals only if the
applicable Performance Goal or Performance Goals are achieved within the
applicable Performance Period, as determined by the Committee; provided, that a
Qualified Performance-Based Award may be deemed earned as a result of death,
becoming disabled, or in connection with a change of control (within the meaning
of Section 162(m) of the Code) if otherwise provided in the Plan or the
applicable Award Agreement even if the Award would not constitute
“performance-based compensation” under Section 162(m) of the Code following the
occurrence of such an event. In determining the actual size of an individual
Qualified Performance-Based Award, the Committee may reduce or eliminate the
amount of the Qualified Performance-Based Award earned for a Performance Period,
if in its sole and absolute discretion, such reduction or elimination is
appropriate.
(e)            Limitation on Adjustments for Certain Events. No adjustment of
any Qualified Performance-Based Award pursuant to Section 8 shall be made except
on such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.
(f)            Definitions. For purposes of the Plan:
(i)            “Performance Criteria” means the criteria that the Committee
selects for purposes of establishing the Performance Goal or Performance Goals
for a Participant for a Performance Period. The Performance Criteria used to
establish Performance Goals are limited to: (i) cash flow (before or after
dividends), (ii) earnings per share (including, without limitation, earnings
before interest, taxes, depreciation and amortization), (iii) stock price, (iv)
return on equity, (v) stockholder return or total stockholder return, (vi)
return on capital (including, without limitation, return on total capital or
return on invested capital), (vii) return on investment, (viii) return on assets
or net assets, (ix) market capitalization, (x) economic value added, (xi) debt
leverage (debt to capital), (xii) revenue, (xiii) sales or net sales, (xiv)
backlog, (xv) income, pre-tax income or net income, (xvi) operating income or
pre-tax profit, (xvii) operating profit, net operating profit or economic
profit, (xviii) gross margin, operating margin or profit margin, (xix) return on
operating revenue or return on operating assets, (xx) cash from operations,
(xxi) operating ratio, (xxii) operating revenue, (xxiii) market share
improvement, (xxiv) general and administrative expenses and (xxv) customer
service.
(ii)            “Performance Goals” means, for a Performance Period, the written
goal or goals established by the Committee for the Performance Period based upon
one or more of the Performance Criteria. The Performance Goals may be expressed
in terms of overall Company performance or the performance of a division,
business unit, subsidiary, or an individual, either individually, alternatively
or in any combination, applied to either the Company as a whole or to a business
unit or Affiliate, either individually, alternatively or in any combination, and
measured either quarterly, annually or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee. The Committee will objectively define the manner of calculating the
Performance Goal or Performance Goals it selects to use for such Performance
Period for such Participant, including whether or to what extent there shall not
be taken into account any of the following events that occurs during the
Performance Period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary, unusual,
non-recurring or non-comparable items (A) as described in Accounting Standard
Codification Section 225-20, (B) as described in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s Annual Report to stockholders for the applicable year, or (C) publicly
announced by the Company in a press release or conference call relating to the
Company’s results of operations or financial condition for a completed quarterly
or annual fiscal period. The Performance Goals established by the Committee must
meet the requirements of Section 162(m) of the Code.
 
A-16

--------------------------------------------------------------------------------

 
7.8              Other Stock Unit Awards.
(a)            Stock and Administration. Other Awards of Stock and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Stock or other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock Unit Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other Stock
Unit Awards may be paid in Stock, cash or any other form of property, as the
Committee shall determine. The provisions of Other Stock Unit Awards need not be
the same with respect to each recipient. Except for certain limited situations,
Other Stock Unit Awards granted to employees subject solely to continued
employment conditions shall have a vesting period of not less than three years.
(b)            Terms and Conditions. Subject to the provisions of the Plan and
any applicable Award Agreement, Awards and Stock subject to Awards made under
this Section 7.8 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Stock is issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
Stock (including securities convertible into Stock) subject to Awards granted
under this Section 7.8 may be issued for no cash consideration or for such
minimum consideration as may be required by applicable law. Stock (including
securities convertible into Stock) purchased pursuant to a purchase right
awarded under this Section 7.8 shall be purchased for such consideration as the
Committee shall determine in its sole discretion, which, except in the case of
Substitute Awards, shall not be less than the Fair Market Value of such Stock or
other securities as of the date such purchase right is awarded.
7.9              Awards to Participants Outside the United States. The Committee
may modify the terms of any Award under the Plan granted to a Participant who
is, at the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, procedures, and customs of the country in which the Participant is
then resident or primarily employed, or so that the value and other benefits of
the Award to the Participant, as affected by foreign tax laws and other
restrictions applicable as a result of the Participant’s residence or employment
abroad, shall be as comparable as practicable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. The
Committee may establish supplements or sub-plans to, or amendments,
restatements, or alternative versions of, the Plan for the purpose of granting
and administrating any such modified Award. No such modification, supplement,
sub-plan, amendment, restatement or alternative version may increase the share
limit of Section 4.
 
A-17

--------------------------------------------------------------------------------

 
8.                 Adjustment Provisions
8.1            Adjustment for Corporate Actions. All of the share numbers set
forth in the Plan reflect the capital structure of the Company as of the date
immediately following the consummation of the initial public offering of the
Company’s Stock. If subsequent to that date the outstanding shares of Stock (or
any other securities covered by the Plan by reason of the prior application of
this Section) are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to shares of Stock, as a
result of a reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other similar distribution with respect to
such shares of Stock, an appropriate and proportionate adjustment will be made
in (i) the maximum numbers and kinds of shares provided in Section 4, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
Awards, (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding Options and Stock Appreciation Rights
(without change in the aggregate purchase price as to which such Options or
Rights remain exercisable), and (iv) the repurchase price of each share of
Restricted Stock then subject to a Risk of Forfeiture in the form of a Company
repurchase right.
8.2            Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by Section 8.1, including but not limited to an extraordinary cash
distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee shall make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, deems equitable and
appropriate in the circumstances. The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in this Section 8.2) affecting the Company or the financial statements
of the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines, in its sole discretion, that such
adjustments are appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan.
8.3            Related Matters. Any adjustment in Awards made pursuant to
Section 8.1 or 8.2 shall be determined and made, if at all, by the Committee,
acting in its sole discretion, and shall include any correlative modification of
terms, including of Option exercise prices, rates of vesting or exercisability,
Risks of Forfeiture, applicable repurchase prices for Restricted Stock, and
Performance Goals and other business objectives which the Committee may deem
necessary or appropriate so as to ensure the rights of the Participants in their
respective Awards are not substantially diminished nor enlarged as a result of
the adjustment and corporate action other than as expressly contemplated in this
Section 8. The Committee, in its discretion, may determine that no fraction of a
share of Stock shall be purchasable or deliverable upon exercise, and in that
event if any adjustment hereunder of the number of shares of Stock covered by an
Award would cause such number to include a fraction of a share of Stock, such
number of shares of Stock shall be adjusted to the nearest smaller whole number
of shares. No adjustment of an Option exercise price per share pursuant to
Sections 8.1 or 8.2 shall result in an exercise price which is less than the par
value of the Stock.
 
A-18

--------------------------------------------------------------------------------

 
8.4              Transactions.
(a)            Definition of Transaction. In this Section 8.4, “Transaction”
means (1) any merger or consolidation of the Company with or into another entity
as a result of which the Stock of the Company is converted into or exchanged for
the right to receive cash, securities or other property or is cancelled, (2) any
sale or exchange of all of the Stock of the Company for cash, securities or
other property, (3) any sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions or (4) any liquidation or
dissolution of the Company.
(b)            Treatment of Options and Stock Appreciation Rights. In a
Transaction, the Committee may take any one or more of the following actions as
to all or any (or any portion of) outstanding Options and Stock Appreciation
Rights (collectively, “Rights”).
(i)            Provide that such Rights shall be assumed, or substantially
equivalent rights shall be provided in substitution therefore, by the acquiring
or succeeding entity (or an affiliate thereof).
(ii)            Upon written notice to the holders, provide that the holders’
unexercised Rights will terminate immediately prior to the consummation of such
Transaction unless exercised within a specified period following the date of
such notice.
(iii)            Provide that outstanding Rights shall become exercisable in
whole or in part prior to or upon the Transaction.
(iv)            Provide for cash payments, net of applicable tax withholdings,
to be made to holders in an amount (if positive) equal to (A) the acquisition
price times the number of shares of Stock subject to an Option (to the extent
the exercise price does not exceed the acquisition price) minus (B) the
aggregate exercise price for all such shares of Stock subject to the Option, in
exchange for the termination of such Option; provided, that if the acquisition
price does not exceed the exercise price of any such Option, the Committee may
cancel that Option without the payment of any consideration therefore prior to
or upon the Transaction. For this purpose, “acquisition price” means the amount
of cash, and market value of any other consideration, received in payment for a
share of Stock surrendered in a Transaction but need not take into account any
deferred consideration unless and until received.
 
A-19

--------------------------------------------------------------------------------

 
(v)            Provide that, in connection with a liquidation or dissolution of
the Company, Rights shall convert into the right to receive liquidation proceeds
net of the exercise price thereof and any applicable tax withholdings.
(vi)            Any combination of the foregoing.
For purposes of paragraph (1) above, a Right shall be considered assumed, or a
substantially equivalent right shall be considered to have been provided in
substitution therefore, if following consummation of the Transaction the Right
confers the right to purchase or receive the value of, for each share of Stock
subject to the Right immediately prior to the consummation of the Transaction,
the consideration (whether cash, securities or other property) received as a
result of the Transaction by holders of Stock for each share of Stock held
immediately prior to the consummation of the Transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Stock); provided, however,
that if the consideration received as a result of the Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the Committee may provide for the consideration to be
received upon the exercise of Right to consist of or be based on solely common
stock (or its equivalent) of the acquiring or succeeding entity (or an affiliate
thereof) equivalent in value to the per share consideration received by holders
of outstanding shares of Stock as a result of the Transaction.
(c)            Treatment of Other Awards. As to outstanding Awards other than
Options or Share Appreciation Rights, upon the occurrence of a Transaction other
than a liquidation or dissolution of the Company which is not part of another
form of Transaction, the repurchase and other rights of the Company under each
such Award shall inure to the benefit of the Company’s successor and shall,
unless the Committee determines otherwise, apply to the cash, securities or
other property which the Stock was converted into or exchanged for pursuant to
such Transaction in the same manner and to the same extent as they applied to
the Award. Upon the occurrence of a Transaction involving a liquidation or
dissolution of the Company which is not part of another form of Transaction,
except to the extent specifically provided to the contrary in the instrument
evidencing any Award or any other agreement between a Participant and the
Company, all Risks of Forfeiture and Performance Goals or other business
objectives, where otherwise applicable to any such Awards, shall automatically
be deemed terminated or satisfied, as applicable.
(d)            Related Matters. In taking any of the actions permitted under
this Section 8.4, the Committee shall not be obligated to treat all Awards, all
Awards held by a Participant, or all Awards of the same type, identically. Any
determinations required to carry out the foregoing provisions of this Section
8.4, including but not limited to the market value of other consideration
received by holders of Stock in a Transaction and whether substantially
equivalent Rights have been substituted, shall be made by the Committee acting
in its sole discretion. In connection with any action or actions taken by the
Committee in respect of Awards and in connection with a Transaction, the
Committee may require such acknowledgements of satisfaction and releases from
Participants as it may determine.


A-20

--------------------------------------------------------------------------------

 
9.                 Change of Control
(a)            Upon the occurrence of a Change of Control all outstanding
Awards, other than those addressed in (b) below, shall be assumed, or
substantially equivalent rights shall be provided in substitution therefor, or
shall otherwise be continued in a manner satisfactory to the Committee, by the
acquiring or succeeding entity (or an affiliate thereof) (collectively,
“Assumed” or “Assumption”).
(b)            Upon the occurrence of a Change of Control, if a pro rata portion
of the Performance Goals under Awards conditioned on the achievement of
Performance Goals or other business objectives, including the payouts attainable
under outstanding Performance Units if applicable, has been achieved as of the
effective date of the Change of Control, then such Performance Goals shall be
deemed satisfied as of such Change of Control as to a pro rata portion of the
number of shares subject to the original Award (in all cases giving effect to
any multiplier or sliding scale to be applied pursuant to the terms of the
original Award). The pro rata portion of such Performance Goals and such number
of shares subject to the original Awards shall each be based on the length of
time within the Restriction Period or Performance Period which has elapsed prior
to the effective date of the Change of Control. The remaining portion of such
Awards that is not eligible to be deemed satisfied in accordance with the
preceding sentence shall be deemed to have been satisfied, earned or forfeited
as of the Change of Control in such amounts as the Committee shall determine in
its sole discretion unless that remaining portion is Assumed. Assumption shall
be deemed to have occurred in respect of all Awards conditioned on the
achievement of Performance Goals or other business objectives, including the
payouts attainable under outstanding Performance Units if applicable, if such
remaining portion of such shares is subjected to (i) comparable performance
goals based on the post-Change of Control business of the acquiror or succeeding
entity (or an affiliate thereof), and (ii) a measurement period using a
comparable period of time to the original Award, each in a manner satisfactory
to the Committee.
(c)            To the extent an Award is required to be Assumed hereunder and is
not Assumed or earned in a Change of Control as determined under the foregoing
provisions:
(i)            any and all Options and Stock Appreciation Rights not already
exercisable in full which are not based on achievement of Performance Goals or
other business objectives shall Accelerate with respect to 100% of the shares
for which such Options or Stock Appreciation Rights are not then exercisable;
(ii)            any Risk of Forfeiture applicable to Restricted Stock and
Restricted Stock Units which are not based on achievement of Performance Goals
or other business objectives shall lapse with respect to 100% of the Restricted
Stock and Restricted Stock Units still subject to such Risk of Forfeiture
immediately prior to the Change of Control;
(iii)            the outstanding Awards conditioned on the achievement of
Performance Goals or other business objectives, including the payouts attainable
under outstanding Performance Units if applicable, shall be deemed to have been
satisfied, earned, or forfeited as of the effective date of the Change of
Control in such amounts as the Committee shall determine in its sole discretion;
and


(iv)            the restrictions and deferral limitations and other conditions
applicable to any Other Stock Unit Awards shall lapse, and such Other Stock Unit
Awards shall become free of all restrictions, limitations or conditions and
become fully vested and transferable to the full extent of the original grant.
 
A-21

--------------------------------------------------------------------------------

 
(d)            All such Awards of Performance Units and Restricted Stock Units
shall be paid to the extent earned to Participants in accordance with (b) or (c)
above within thirty (30) days following the effective date of the Change of
Control.
(e)            None of (a) through (c) above shall apply, however, (i) in the
case of any Award pursuant to an Award Agreement requiring other or additional
terms upon a Change of Control (or similar event), (ii) if specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, or (iii) as
otherwise provided in Section 7.7, concerning Qualified Performance-Based
Awards.
10.                Settlement of Awards
 10.1            In General. Options and Restricted Stock shall be settled in
accordance with their terms. All other Awards may be settled in cash, Stock, or
other Awards, or a combination thereof, as determined by the Committee at or
after grant and subject to any contrary Award Agreement. The Committee may not
require settlement of any Award in Stock pursuant to the immediately preceding
sentence to the extent issuance of such Stock would be prohibited or
unreasonably delayed by reason of any other provision of the Plan.
 10.2            Violation of Law. Notwithstanding any other provision of the
Plan or the relevant Award Agreement, if, at any time, in the reasonable opinion
of the Company, the issuance of shares of Stock covered by an Award may
constitute a violation of law, then the Company may delay such issuance until
(i) approval shall have been obtained from such governmental agencies, other
than the Securities and Exchange Commission, as may be required under any
applicable law, rule, or regulation and (ii) in the case where such issuance
would constitute a violation of a law administered by or a regulation of the
Securities and Exchange Commission, one of the following conditions shall have
been satisfied:
(a)            the shares of Stock are at the time of the issue of such shares
effectively registered under the Securities Act of 1933, as amended; or
(b)            the Company shall have determined, on such basis as it deems
appropriate (including an opinion of counsel in form and substance satisfactory
to the Company) that the sale, transfer, assignment, pledge, encumbrance or
other disposition of such shares does not require registration under the
Securities Act of 1933, as amended (the “Securities Act”) or any applicable
State securities laws.
Furthermore, the inability of the Company to obtain or maintain, or the
impracticability of it obtaining or maintaining, authority from any governmental
agency having jurisdiction, which authority is deemed by the Company’s counsel
to be necessary to the lawful issuance of any Stock hereunder, shall relieve the
Company of any liability in respect of the failure to issue such Stock as to
which such requisite authority shall not have been obtained, and shall
constitute circumstances in which the Committee may determine to amend or cancel
Awards pertaining to such Stock, with or without consideration to the affected
Participants.
 
A-22

--------------------------------------------------------------------------------

 
 10.3            Corporate Restrictions on Rights in Stock. Any Stock to be
issued pursuant to Awards granted under the Plan shall be subject to all
restrictions upon the transfer thereof which may be now or hereafter imposed by
the charter, certificate or articles, and by-laws, of the Company. Whenever
Stock is to be issued pursuant to an Award, if the Committee so directs at or
after grant, the Company shall be under no obligation to issue such shares until
such time, if ever, as the recipient of the Award (and any person who exercises
any Option, in whole or in part), shall have become a party to and bound by the
Stockholders’ Agreement, if any.
 10.4            Investment Representations. The Company shall be under no
obligation to issue any shares of Stock covered by any Award unless the shares
to be issued pursuant to Awards granted under the Plan have been effectively
registered under the Securities Act, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the
registration requirements of the Securities Act and any applicable state
securities laws and otherwise in compliance with all applicable laws, rules and
regulations of any jurisdiction in which Participants may reside or primarily
work, including but not limited to that the Participant is acquiring the shares
for his or her own account for the purpose of investment and not with a view to,
or for sale in connection with, the distribution of any such shares.
 10.5            Registration. If the Company shall deem it necessary or
desirable to register under the Securities Act or other applicable statutes any
shares of Stock issued or to be issued pursuant to Awards granted under the
Plan, or to qualify any such shares of Stock for exemption from the Securities
Act or other applicable statutes, then the Company shall take such action at its
own expense. The Company may require from each recipient of an Award, or each
holder of shares of Stock acquired pursuant to the Plan, such information in
writing for use in any registration statement, prospectus, preliminary
prospectus or offering circular as is reasonably necessary for that purpose and
may require reasonable indemnity to the Company and its officers and directors
from that holder against all losses, claims, damage and liabilities arising from
use of the information so furnished and caused by any untrue statement of any
material fact therein or caused by the omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances under which they were made. In
addition, the Company may require of any such person that he or she agree that,
without the prior written consent of the Company or the managing underwriter in
any public offering of shares of Stock, he or she will not sell, make any short
sale of, loan, grant any option for the purchase of, pledge or otherwise
encumber, or otherwise dispose of, any shares of Stock during the 180 day period
commencing on the effective date of the registration statement relating to the
underwritten public offering of securities. Without limiting the generality of
the foregoing provisions of this Section 10.5, if in connection with any
underwritten public offering of securities of the Company the managing
underwriter of such offering requires that the Company’s directors and officers
enter into a lock-up agreement containing provisions that are more restrictive
than the provisions set forth in the preceding sentence, then (a) each holder of
shares of Stock acquired pursuant to the Plan (regardless of whether such person
has complied or complies with the provisions of clause (b) below) shall be bound
by, and shall be deemed to have agreed to, the same lock-up terms as those to
which the Company’s directors and officers are required to adhere; and (b) at
the request of the Company or such managing underwriter, each such person shall
execute and deliver a lock-up agreement in form and substance equivalent to that
which is required to be executed by the Company’s directors and officers.
 
A-23

--------------------------------------------------------------------------------

 
 10.6            Placement of Legends; Stop Orders; etc. Each share of Stock to
be issued pursuant to Awards granted under the Plan may bear a reference to the
investment representations made in accordance with Section 10.4 in addition to
any other applicable restrictions under the Plan, and the terms of the Award and
under the Stockholders’ Agreement (if any) and, if applicable, to the fact that
no registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Stock. All shares of Stock or other
securities issued under the Plan shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the rules,
regulations, and other requirements of any stock exchange upon which the Stock
is then listed, and any applicable federal or state securities law, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions, or, if the Stock will be held
in book-entry position through the Company’s transfer agent’s direct
registration system, the restrictions will be appropriately noted.
 10.7            Tax Withholding. Whenever shares of Stock are issued or to be
issued pursuant to Awards granted under the Plan, the Company shall have the
right to require the recipient to remit to the Company an amount sufficient to
satisfy federal, state, local, foreign or other withholding tax requirements if,
when, and to the extent required by law (whether so required to secure for the
Company an otherwise available tax deduction or otherwise) prior to the delivery
of any certificate or certificates, held in book-entry position through the
Company’s transfer agent’s direct registration system, for such shares. The
obligations of the Company under the Plan shall be conditional on satisfaction
of all such withholding obligations and the Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise due to a Participant or to utilize any other withholding
method prescribed by the Committee from time to time. However, in such cases
Participants may elect, subject to the approval of the Committee, acting in its
sole discretion, to satisfy an applicable withholding requirement, in whole or
in part, by having the Company withhold shares of Stock to satisfy their tax
obligations. All elections shall be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee deems appropriate. If shares of Stock are withheld to satisfy an
applicable withholding requirement, the shares of Stock withheld shall have a
Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction; provided,
however, if shares of Stock are withheld to satisfy a withholding requirement
imposed by a country other than the United States, the amount withheld may
exceed such minimum, provided that it is not in excess of the actual amount
required to be withheld with respect to the Participant under applicable tax law
or regulations.
 10.8            Company Charter and By-Laws; Other Company Policies. This Plan
and all Awards granted hereunder are subject to the charter and By-Laws of the
Company, as they may be amended from time to time, and all other Company
policies duly adopted by the Board, the Committee or any other committee of the
Board and as in effect from time to time regarding the acquisition, ownership or
sale of Stock by employees and other service providers, including, without
limitation, policies intended to limit the potential for insider trading and to
avoid or recover compensation payable or paid on the basis of inaccurate
financial results or statements, employee conduct, and other similar events.
 
A-24

--------------------------------------------------------------------------------

 
11.                Reservation of Stock
 The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.
12.                Limitation of Rights in Stock; No Special Service Rights
 A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent, or the Stock shall be issued through the Company’s
transfer agent’s direct registration system. Any Stock to be issued pursuant to
Awards granted under the Plan shall be subject to all restrictions upon the
transfer thereof which may be now or hereafter imposed by the certificate or
articles of incorporation and the by-laws of the Company. Nothing contained in
the Plan or in any Award Agreement shall confer upon any recipient of an Award
any right with respect to the continuation of his or her employment or other
association with the Company (or any Affiliate), or interfere in any way with
the right of the Company (or any Affiliate), subject to the terms of any
separate employment or consulting agreement or provision of law or corporate
articles or by-laws to the contrary, at any time to terminate such employment or
consulting agreement or to increase or decrease, or otherwise adjust, the other
terms and conditions of the recipient’s employment or other association with the
Company and its Affiliates.
13.                Unfunded Status of Plan
 The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Options, Stock Appreciation Rights and other Awards hereunder; provided,
however, that the existence of such trusts or other arrangements is consistent
with the unfunded status of the Plan.
 
A-25

--------------------------------------------------------------------------------

 
14.                Nonexclusivity of the Plan
 Neither the adoption of the Plan by the Board nor any action taken in
connection with the adoption or operation of the Plan shall be construed as
creating any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including without limitation, the
granting of stock options and restricted stock other than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.
15.                No Guarantee of Tax Consequences
 It is intended that all Awards shall be granted and maintained on a basis which
ensures they are exempt from, or otherwise compliant with, the requirements of
Section 409A of the Code, pertaining to non-qualified plans of deferred
compensation, and the Plan shall be governed, interpreted and enforced
consistent with such intent. However, neither the Company nor any Affiliate, nor
any director, officer, agent, representative or employee of either, guarantees
to the Participant or any other person any particular tax consequences as a
result of the grant of, exercise of rights under, or payment in respect of an
Award, including but not limited to that an Option granted as an Incentive
Option has or will qualify as an “incentive stock option” within the meaning of
Section 422 of the Code or that the provisions and penalties of Section 409A of
the Code will or will not apply and no person shall have any liability to a
Participant or any other party if a payment under an Award that is intended to
benefit from favorable tax treatment or avoid adverse tax treatment fails to
realize such intention or for any action taken by the Board or the Committee
with respect to the Award.
16.                Termination and Amendment of the Plan
 16.1            Termination or Amendment of the Plan. Subject to the
limitations contained in Section 16.3 below, including specifically the
requirement of stockholder approval, if applicable, the Board may at any time
suspend or terminate the Plan or make such modifications of the Plan as it shall
deem advisable. Unless the Board otherwise expressly provides, no amendment of
the Plan shall affect the terms of any Award outstanding on the date of such
amendment.
 16.2            Termination or Amendment of Outstanding Awards; Assumptions.
Subject to the limitations contained in Section 16.3 below, including
specifically the requirement of stockholder approval, if applicable, the
Committee may at any time:
(a)            amend the terms of any Award theretofore granted, prospectively
or retroactively, provided that the Award as amended is consistent with the
terms of the Plan;
(b)            within the limitations of the Plan, modify, extend or assume
outstanding Awards or accept the cancellation of outstanding Awards or of
outstanding stock options or other equity-based compensation awards granted by
another issuer in return for the grant of new Awards for the same or a different
number of shares of Stock and on the same or different terms and conditions
(including but not limited to the exercise price of any Option); and
(c)            offer to buy out for a payment in cash or cash equivalents an
Award previously granted or authorize the recipient of an Award to elect to cash
out an Award previously granted, in either case at such time and based upon such
terms and conditions as the Committee shall establish.
 
A-26

--------------------------------------------------------------------------------

 
 16.3            Limitations on Amendments, Etc.
(a)            Without the approval of the Company’s stockholders, no amendment
or modification of the Plan by the Board may (i) increase the number of shares
of Stock which may be issued under the Plan, (ii) change the description of the
persons eligible for Awards, or (iii) effect any other change for which
stockholder approval is required by law or the rules of any relevant stock
exchange.
(b)            No action by the Board or the Committee pursuant to this Section
16 shall impair the rights of the recipient of any Award outstanding on the date
of such amendment or modification of such Award, as the case may be, without the
Participant’s consent; provided, however, that no such consent shall be required
if (i) the Board or Committee, as the case may be, determines in its sole
discretion and prior to the date of any Change of Control that such amendment or
alteration either is required or advisable in order for the Company, the Plan or
the Award to satisfy any law or regulation, including without limitation the
provisions of Section 409A of the Code, or to meet the requirements of or avoid
adverse financial accounting consequences under any accounting standard, (ii)
the Board or Committee, as the case may be, determines in its sole discretion
and prior to the date of any Change of Control that such amendment or alteration
is not reasonably likely to significantly diminish the benefits provided under
the Award, or that any such diminution has been adequately compensated, or (iii)
the Board or Committee, as the case may be, determines in its sole discretion
that such amendment or alteration either is required or advisable in order for
the Company, the Plan or the Award to satisfy any law or regulation.
17.                Notices and Other Communications
 Any communication or notice required or permitted to be given under the Plan
shall be in such form as the Committee may determine from time to time. If a
notice, demand, request or other communication is required or permitted to be
given in writing, then any such notice, demand, request or other communication
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or duly sent by first class registered,
certified or overnight mail, postage prepaid, or telecopied with a confirmation
copy by regular, certified or overnight mail, addressed or telecopied, as the
case may be, (i) if to the recipient of an Award, at his or her residence
address last filed with the Company and (ii) if to the Company, at its principal
place of business, addressed to the attention of its Treasurer, or to such other
address or telecopier number, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.
 
A-27

--------------------------------------------------------------------------------

 
18.                Governing Law
 The Plan and all Award Agreements and actions taken hereunder and thereunder
shall be governed, interpreted and enforced in accordance with the laws of the
State of Delaware, without regard to the conflict of laws principles thereof.
 
A-28